UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1892



CHOICE HOTELS INTERNATIONAL, INCORPORATED, a
Delaware corporation,

                                                Plaintiff - Appellee,

          versus


PATRICK BENNETT, as general partner of Bennett
Financial   Associates;    BENNETT   FINANCIAL
ASSOCIATES, a New York general partnership,

                   Defendant & Third Party Plaintiff - Appellants,


          and


SWEN K. BENNETT;     COMFORT    ASSOCIATES,
INCORPORATED,

                                                           Defendants,


          versus


MIDSTATE   RACEWAY,  INCORPORATED;      JOHN   J.
SIGNORELLI; DOMINIC GIAMBONA,

                                               Third Party Defendants.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-1457-8-DKC)


Submitted:   December 9, 2004            Decided:   December 14, 2004
Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Bennett, Appellant Pro Se. James C. Healy, Silver Spring,
Maryland, for Appellee. William Willis Carrier, III, Ann Marie
Grillo, TYDINGS & ROSENBERG, Baltimore, Maryland, for Defendants.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Patrick Bennett and Bennett Financial Associates seek to

appeal the district court’s orders granting summary judgment to the

Plaintiff in its civil action and denying Bennett’s motion to alter

or amend judgment.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

Because the orders adjudicated fewer than all claims against all

parties, they are neither final orders nor appealable interlocutory

or collateral orders.   Accordingly, we grant Appellee’s motion to

dismiss the appeal as interlocutory, deny as moot Appellee’s motion

to strike Bennett’s reply brief, and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         DISMISSED




                               - 3 -